Citation Nr: 1117551	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran had active military service from August 1960 to July 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a September 2007 decision, the Board, in pertinent part, reopened a claim for entitlement to service connection for a lumbar spine disability, then denied service connection for a lumbar spine disorder as well as for a cervical spine disorder claimed as neck pain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 memorandum decision, the Court vacated the Board's decision regarding service connection for a lumbar spine disability and a cervical spine disability and remanded these matters to the Board for development and readjudication. 

In December 2010, the Board requested an expert medical opinion from a Veterans Health Administration (VHA) physician.  A response was received in December 2010.  The Veteran and his representative were provided with a copy of the medical opinion obtained, and a written response has been filed, this issue is again before the Board for appellate review.

In March 2011 the Veteran submitted copies of medical evidence and waived initial RO consideration of all evidence not previously considered by the RO.


FINDINGS OF FACT

1.  While there is anecdotal evidence that the Veteran had a neck injury prior to service, the competent and probative medical opinion evidence demonstrates that the Veteran's cervical spine disorder did not pre-exist his entry into service.

2.  Although service treatment records reflect complaints of neck pain during service, there is no medical evidence of degenerative disc disease of the cervical spine within one year of the Veteran's separation from service.

3.  The competent and probative medical opinion on the question of whether there exists a medical nexus between a current cervical spine disorder and service weighs against the claim.

4.  Although service treatment records reflect complaints of back pain during service, no chronic low back disability was shown in service, and there is no medical evidence of degenerative disc disease of the lumbar spine within one year of the Veteran's separation from service.

5.  The competent and probative medical opinion on the question of whether there exists a medical nexus between a current lumbar spine disorder and service weighs against the claim.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A lumbar spine disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the notice fulfilling the requirements of 38 C.F.R. § 3.159(b) were furnished to the Veteran in December 2003 and February 2004 letters, prior to the date of the issuance of the appealed April 2004 rating decision.

A March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the April 2006 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, the Veteran's January 2006 VA examination and a December 2010 VHA opinion (as noted above).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claims for service connection for a cervical spine disability and lumbar spine disability is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran's induction examination associated with his tour of duty in August 1960 did not list any defects of the cervical spine or lumbar spine and clinical evaluation of the spine and musculoskeletal system was normal.  The August 1960 report of medical history that accompanied the physical examination report, the Veteran denied any swollen or painful joints or arthritis or rheumatism, or any bone, joint or other deformity.  He specifically denied any illness or injury other than any previously noted (no injuries were listed).

Service treatment records reflect that in December 1961, the Veteran presented with complaints of stomach and back pain, right shoulder pain and occasional headaches.  Food sometimes increased/decreased the pain.  Antacids were prescribed.  A few days later, a gastrointestinal series was scheduled.  In February 1962 he presented with complaints of episodic pain radiating to his lower dorsal spine area.  The thoracic spine appeared normal on x-ray study.  In conjunction with the Veteran's ongoing epigastric/back pain complaints, X-ray films of the thoracic spine were again obtained in March 1962 and were described as negative.  In June 1962, the Veteran noted a pre-service history of a whiplash injury in 1958 when he presented with complaints of neck pain.  According to the Veteran, cervical X-rays taken at that time were considered normal.  In July 1963, the Veteran presented with complaints of pain at the base of his backbone.  He reported that this had occurred for two years from a fall.  He also presented with complaints of neck pain in August 1963.  Cervical X-rays were considered normal.  In September 1963, it was noted that the Veteran underwent various diagnostic testing, which were considered normal.  In regard to the neck, the diagnosis was post traumatic stress syndrome.  In September 1963 he reported pain in his coccyx.  In December 1963, he complained of a stiff neck.  The diagnosis was "postural myoneuralgia."  The Veteran's April 1964 separation examination was negative for any defects of the neck or back and clinical evaluation of his spine and musculoskeletal system was considered normal.

In December 1997, the Veteran presented to a private physician with complaints of low back pain that "appeared 3 months ago".  The diagnosis was new thoracic or lumbosacral neuritis or radiculitis, unspecified.  Further diagnostic testing was ordered, and a December 1997 CT scan revealed mild acquired bilateral recess stenosis at L5-S1.

In a March 1998 letter, a private physician noted that the Veteran had mild lumbar stenosis secondary to degenerative change with some symptoms suggestive of neurogenic claudication.  No etiology was suggested.

X-rays in May 1999 demonstrated degenerative joint disease of L5-S1 and degenerative joint disease of C7-T1.

The Veteran underwent a neurology consultation at the Huntington VA Medical Center (VAMC) in May 2004.  The Veteran provided a history of his illnesses, but there was no mention made by him of any pre-service or in-service injuries to the back or neck.  The diagnosis was chronic low back pain with occasional radiation to the lower extremities suspicious for mild radiculopathy.  An MRI showed multiple level disc diseases in the lumbar and thoracic spine.

In April 2005, a VA neurologist diagnosed the Veteran with degenerative cervical disc disease with multiple disc bulging, foraminal stenosis and spinal stenosis.  

The Veteran underwent a VA examination in January 2006.  The Veteran reported a whiplash injury from a motor vehicle accident in 1958 which was aggravated when he carried heavy sacks of potatoes and equipment aboard a ship in 1962.  X-rays showed arthritic changes of the lumbosacral and cervical spine.  The diagnosis was cervical and lumbar degenerative disc disease.  The examiner concluded that it was less likely than not that the Veteran's neck disability was caused by his military service.  He noted that the original injury was sustained before entering the military but the Veteran did have two flare-ups during his service from the previously treated condition without acute injury.  The degenerative disc disease/arthritic changes were most likely caused by the original injury as the Veteran sustained a significant whiplash injury in a motor vehicle accident in 1958.  Regarding the lumbar back disability, the examiner concluded that it was less likely than not caused by his service.  The examiner noted that the "base of the backbone" could be interpreted as an injury to the sacrum or coccyx.  He was unable to locate any record of a lumbar strain or complaint of lumbar pain during the Veteran's time in service.

A September 2006 VA treatment note indicated that the Veteran had neck pain with probable cervical radiculopathy.

In a December 2006 statement, a friend of the Veteran's who served with him from 1962 to 1964 noted that he recalled the Veteran having much pain in his neck during service.

In a December 2010 VHA opinion, a VA orthopedic doctor, after a review of the Veteran's claims file, indicated that the Veteran's cervical spine degenerative disc disease did not clearly and unmistakably exist prior to active duty.  The VA physician noted that cervical spine degenerative disc disease was a degenerative pathology that occurred over time.  The pathology was diagnosed with imaging studies including x-ray, CT or MRI.  A loss of disc height, vertebral end plate sclerosis, subchondral cysts or osteophytes would be expected among imaging studies of a cervical spine with degenerative disc disease.  There were no records of images prior to active duty.  However, there were x-rays of the cervical spine taken in August 1963 and September 1963 were read as normal.  The examiner noted that if cervical spine degenerative disc disease had been present prior to service, one of the above pathologic findings would have been expected to remain present on the x-rays taken in 1963.  The examiner determined that there was no pre-existing cervical spine degenerative disc disease.  The Veteran's cervical spine degenerative disc disease was less likely than not a result of his in-service neck complaints.  Degenerative disc disease is a multi-factorial pathology.  The examiner noted that although the Veteran complained of neck pain during service, there was no imaging or physical examination record to suggest that his service duty caused or increased a predisposition to cervical spine degenerative disc disease.  In fact, there were imaging studies during his service that demonstrated normal anatomy that confirmed that neither fracture of spine nor malalignment of the spine had occurred during service.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claims for service connection for a cervical spine disability and a lumbar spine disability.

Cervical Spine - Aggravation of Claimed Pre-existing Injury

Regarding the Veteran's cervical spine disorder claim, there is no clear and unmistakable evidence that Veteran had a neck injury prior to service.  The August 1960 entrance physical examination report and report of medical history are silent in regard to a preexisting neck injury.  In fact, the Veteran specifically denied any illness or injury other than any previously noted, and no injuries were listed.  In the ensuing years, although the Veteran was seen privately and by VA, but was not until 2006 that he alleged aggravation of a pre-service cervical spine when carrying sacks of potatoes and equipment in service.  The Board notes that the January 2006 VA examiner indicated that the Veteran had an original neck injury which preexisted his military service.  However, this assessment appears to have been based solely on the Veteran's self report.  Thus, the mere recitation of the Veteran's self- reported lay history would not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  None of the contemporary evidence supports a finding that there was a neck disorder that existed prior to service.  This history is not deemed credible.

Although the Veteran reported to the January 2006 examiner that he had a neck injury prior to service, he is a lay person and would not be competent to diagnose his pre-service symptoms as degenerative disc disease of the cervical spine.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Furthermore, in the December 2010 VHA opinion, the VA physician specifically opined that that the Veteran's cervical spine degenerative disc disease did not clearly and unmistakably exist prior to active duty, and his rationale was that if cervical spine degenerative disc disease had been present prior to service, pathologic findings would have been expected to remain present on the x-rays taken in 1963 which were normal.

Considering the evidence of record, the Board therefore finds that there is no clear and unmistakable evidence that the Veteran's cervical spine disorder or injury existed prior to service and, even if so, there is no objective evidence that the disease or injury was aggravated by service.  Therefore, the presumption of soundness is not rebutted, and for adjudication purposes a cervical spine disorder and/or injury was not preexisting.

Direct Service Connection - Cervical and Lumbar Spine

As the claims for a cervical spine disability and a lumbar spine disability have similar fact patterns and analysis, they will be addressed together.

There is a current diagnosis of cervical and lumbar degenerative disc disease; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that there are no clinical findings or diagnoses of degenerative disc disease of the cervical or lumbar spine during service or for over 30 years thereafter.  The first post-service evidence of a cervical or lumbar back disability is a December 1997 treatment report which noted that the Veteran complained of low back pain that "appeared 3 months ago".  The diagnosis was new thoracic or lumbosacral neuritis or radiculitis, unspecified.  A review of the post-service private and VA medical records reflect that at no time prior to 2006 did the Veteran provide a history of an in-service injury to the cervical or lumbar spine, despite ample opportunities to do so.  Also, none of the private medical records or VA treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.

The Board notes in that regard that while the Veteran's service treatment records demonstrate complaints of neck and back pain, they were negative for any or diagnoses of any chronic neck or back disorders.  The back/neck complaints were medically addressed in service, and appear to have been of an acute and transitory nature, as no spinal disorders were complained of, or recorded at the time of his April 1964 separation physical examination.  He was not diagnosed with a neck or back disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claims for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza, 7 Vet. App. 498.  

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between current neck or back disability and the Veteran's military service.  In fact, the only medical opinions addressing the etiology of the cervical and lumbar spine disabilities weigh against the claim.  As indicated above, the June 2006 VA examiner concluded that it was less likely than not that the Veteran's lumbar spine disability was caused by his service while the VA physician in his December 2010 VHA opinion determined that the Veteran's cervical spine degenerative disc disease was less likely than not a result of his in-service neck complaints.  None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

The Board has accordingly considered the lay evidence offered by the Veteran and his friend in the form of their correspondences to VA in which they asserted their belief that the Veteran's cervical spine and lumbar spine disorders were related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

While the Veteran is competent to report symptoms in service and there is evidence of complaints at that time, as noted above the Veteran's service treatment records are negative for a diagnosis of a chronic cervical spine or lumbar spine disability.  For this reason, the Veteran's assertions as to a continuous chronic cervical spine and lumbar spine disorder since service are not found to be credible, as it is outweighed by the medical evidence at discharge.

To the extent that the Veteran's assertions are offered to establish a relationship between a current cervical spine or lumbar spine disability and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg,  the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of arthritis of the cervical and lumbar spine, does not demonstrate arthritis manifested to a compensable degree within one year of separation or related to an in-service injury sustained by the Veteran.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a cervical spine and lumbar spine disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 


ORDER


Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


